 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Steven Nickolas,                                   No. CV-19-00166-PHX-DWL
10                  Plaintiff,                          ORDER
11   v.
12   Bank of New York Mellon, et al.,
13                  Defendants.
14
15                                       INTRODUCTION
16          This is at least the fourth lawsuit Plaintiff Steven Nickolas (“Nickolas”) has filed
17   over the last seven years in an attempt to prevent banks and financial institutions from
18   foreclosing on his nearly million-dollar home. In this lawsuit, Nickolas alleges that (1)
19   Defendants Bank of New York Mellon (“BoNYM”) and Structured Asset Management
20   Mortgage Investments II LLC (“SAMI”) (together, “Defendants”) have no interest in the
21   note or deed of trust and therefore no right to sell the deed of trust; (2) the alleged
22   beneficiaries of the deed of trust never owned the note, have been compensated, and are
23   not owed any money in connection with Nickolas’s property; and (3) the statute of
24   limitations has run, barring foreclosure on Nickolas’s property.
25          Now pending before the Court are four motions: (1) Defendants’ motion to dismiss
26   for failure to state a claim (Doc. 29); (2) Defendants’ request for judicial notice in support
27   of their motion to dismiss (Doc. 30); (3) Nickolas’s “Rule 12(d) Motion To Treat Motion
28   To Dismiss As Motion For Summary Judgment” (Doc. 38); and (4) Nickolas’s motion for
 1   summary judgment (Doc. 35 at 9-14). For the following reasons, the Court grants
 2   Defendants’ motion to dismiss, grants Defendants’ request for judicial notice as to the
 3   documents specified in this order, denies Nickolas’s motion to treat the motion to dismiss
 4   as a motion for summary judgment, and denies Nickolas’s motion for summary judgment.
 5                                        BACKGROUND
 6   I.     Procedural History
 7          Nickolas commenced this action by filing a complaint in Maricopa County Superior
 8   Court on December 19, 2018. (Doc. 1 ¶ 1; Doc. 1-3.) Nickolas filed an amended complaint
 9   on January 2, 2019. (Doc. 6-3 at 6-35; Doc. 6-4; Doc. 6-5 at 1-16.) Defendants removed
10   the case to this Court on January 10, 2019. (Doc. 1.)
11          Defendants moved to dismiss the amended complaint on January 17, 2019. (Doc.
12   7.) Before the Court could rule on that motion, Nickolas filed a second amended complaint
13   (“SAC”). (Doc. 26.)
14          The SAC alleges that Defendants noticed a trustee sale of the property for January
15   16, 2019. (Doc. 26 ¶ 3.) The SAC further alleges that, although the party named as
16   bringing the sale of the deed of trust is BoNYM, BoNYM has no interest in the note or
17   deed of trust and therefore no right to foreclose. (Id. ¶¶ 4-15.) The SAC also alleges that
18   the certificate holders listed as the beneficiary for the deed of trust have no loss and have
19   already been paid in a class-action suit. (Id.) Finally, the SAC alleges that the six-year
20   statute of limitations for foreclosing on the property has run because the loan was
21   accelerated in August 2009. (Id. ¶¶ 15-18.) Based on these allegations, the SAC seeks “a
22   Declaration that Defendants can take no action to collect on the alleged debt, including
23   [that they] cannot proceed with a trustee sale,” as well as an injunction barring Defendants
24   from attempting to conduct a trustee sale. (Doc. 26 at 6.)
25          On March 6, 2019, Defendants filed a motion to dismiss the SAC. (Doc. 29.) The
26   motion seeks dismissal on the following three grounds: (1) Nickolas’s note ownership
27   claims are barred by claim preclusion; (2) Nickolas’s note ownership claims lack merit;
28   and (3) the statute of limitations has not run. (Id.)


                                                  -2-
 1   II.    The 2017 Proceeding Between the Parties
 2          BoNYM has asked the Court to take judicial notice of 35 documents for purposes
 3   of ruling on the motion to dismiss. (Doc. 30.)1 Exhibits 31 through 33 are documents from
 4   a prior proceeding in this District between these same parties relating to Defendants’ right
 5   to foreclose on Nickolas’s property (Case No. 2:17-cv-01234-JJT) (the “2017 lawsuit”).
 6   That earlier case was filed in April 2017.
 7          Nickolas objects only to Defendants’ request for judicial notice of Exhibit 31, which
 8   is the complaint from his 2017 lawsuit. (Doc. 37.) He contends that “Defendant cites
 9   Exhibit 31 in support of its proposition that the Deed of Trust was assigned to BoNYM,
10   which [he] dispute[s],” and provides three reasons for his objection: “(1) the facts are that
11   the assignment never took place; (2) the best evidence of the assignment if it had occurred
12   would have been a copy of the assignment; and (3) the prior pleading is not binding in this
13   case under the above cited authority regarding judicial estoppel.” (Id. at 2-3.)
14          The Court will overrule Nickolas’s objection in part. Exhibit 31 is a document filed
15   in an earlier federal lawsuit. Such documents are the proper subject of a request for judicial
16   notice. United States ex rel. Robinson Rancheria Citizens Council v. Borneo, Inc., 971
17   F.2d 244, 248 (9th Cir. 1992) (“[W]e ‘may take notice of proceedings in other courts . . .
18   within . . . the federal judicial system, if those proceedings have a direct relation to matters
19   at issue.’”) (citation omitted); Reyn’s Pasta Bella, LLC v. Visa USA, Inc., 442 F.3d 741,
20   746 n.6 (9th Cir. 2006) (“[Courts] may take judicial notice of court filings and other matters
21   of public record.”). The only limitation, at least at the motion-to-dismiss stage, is that the
22   Court may not take judicial notice of any disputed facts contained within such records.
23   See, e.g., Khoja v. Orexigen Therapeutics, Inc., 899 F.3d 988, 999 (9th Cir. 2018); Lee v.
24   City of Los Angeles, 250 F.3d 668, 688-90 (9th Cir. 2001). Thus, to the extent Nickolas
25   disputes facts contained within Exhibit 31, the Court may not take judicial notice of them.
26   It is, however, unclear why Nickolas refers to the “judicial estoppel” effect of Exhibit 31,
27
     1
28           The Court need not judicially notice all 35 documents because some are unnecessary
     for ruling on the motion to dismiss. The Court will address those that are necessary.


                                                  -3-
 1   when Defendants are asserting claim preclusion, not judicial estoppel. Nickolas provides
 2   no argument regarding why Exhibit 31 is irrelevant for claim preclusion purposes.
 3   Accordingly, the Court will take judicial notice of Exhibits 31 through 33 and the non-
 4   disputed facts within them.
 5                                         DISCUSSION
 6          As an initial matter, the Court will deny Nickolas’s request to treat Defendants’
 7   motion to dismiss as a motion for summary judgment. (Doc. 35 at 8-9; see also Doc. 38
 8   [“Plaintiff’s Rule 12(d) Motion To Treat Motion To Dismiss As Motion For Summary
 9   Judgment”].) To the extent Nickolas is arguing that Defendants have engaged in conduct
10   requiring their motion to dismiss to be converted into a summary judgment motion, he’s
11   incorrect. To be sure, the usual rule is that, if a district court considers evidence outside
12   the pleadings when ruling on a motion to dismiss, it must convert the motion into a motion
13   for summary judgment and give the nonmovant an opportunity to respond. United States
14   v. Ritchie, 342 F.3d 903, 907 (9th Cir. 2003). “A court may, however, consider certain
15   materials—documents attached to the complaint, documents incorporated by reference in
16   the complaint, or matters of judicial notice—without converting the motion to dismiss into
17   a motion for summary judgment.” Id. at 908. Here, the documents being proffered by
18   Defendants are subject to judicial notice, so conversion isn’t necessary.
19          Meanwhile, to the extent Nickolas seeks conversion because he wishes to proffer
20   new evidentiary material (which isn’t mentioned in the complaint or subject to judicial
21   notice) in opposition to Defendants’ motion, that request will be denied. Gerritsen v.
22   Warner Bros. Ent. Inc., 112 F. Supp. 3d 1011, 1021 (C.D. Cal. 2015) (“Courts regularly
23   decline to consider declarations and exhibits submitted in . . . opposition to a motion to
24   dismiss . . . if they constitute evidence not referenced in the complaint or not a proper
25   subject of judicial notice.”). Accordingly, the Court will decline to consider the statement
26   of facts and declaration attached to Nickolas’s response to the motion to dismiss (Doc. 36).
27          …
28          …


                                                 -4-
 1   I.     Motion to Dismiss
 2          A.     Legal Standard
 3          “[T]o survive a motion to dismiss, a party must allege ‘sufficient factual matter,
 4   accepted as true, to state a claim to relief that is plausible on its face.’” In re Fitness
 5   Holdings Int’l, Inc., 714 F.3d 1141, 1144 (9th Cir. 2013) (quoting Ashcroft v. Iqbal, 556
 6   U.S. 662, 678 (2009)). “A claim has facial plausibility when the plaintiff pleads factual
 7   content that allows the court to draw the reasonable inference that the defendant is liable
 8   for the misconduct alleged.” Id. (quoting Iqbal, 556 U.S. at 678). “[A]ll well-pleaded
 9   allegations of material fact in the complaint are accepted as true and are construed in the
10   light most favorable to the non-moving party.” Id. at 1144-45 (citation omitted). However,
11   the court need not accept legal conclusions couched as factual allegations. Iqbal, 556 U.S.
12   at 679-80. Moreover, “[t]hreadbare recitals of the elements of a cause of action, supported
13   by mere conclusory statements, do not suffice.” Id. at 679. The court also may dismiss
14   due to “a lack of a cognizable legal theory.” Mollett v. Netflix, Inc., 795 F.3d 1062, 1065
15   (9th Cir. 2015) (citation omitted).
16          B.     Analysis
17                 1.     Claim Preclusion
18          Defendants argue that this lawsuit, with the exception of the statute of limitations
19   claim, is barred by claim preclusion. (Doc. 29 at 8-12.)
20          “Claim preclusion, often referred to as res judicata, bars any subsequent suit on
21   claims that were raised or could have been raised in a prior action.” Cell Therapeutics,
22   Inc. v. Lash Grp., Inc., 586 F.3d 1204, 1212 (9th Cir. 2009). “Under the doctrine of claim
23   preclusion, a final judgment forecloses ‘successive litigation of the very same claim,
24   whether or not relitigation of the claim raises the same issues as the earlier suit.’” Olivas-
25   Motta v. Whitaker, 910 F.3d 1271, 1279 (9th Cir. 2018) (citation omitted). Similarly, claim
26   preclusion “bars all grounds for recovery which could have been asserted, whether they
27   were or not, in a prior suit between the same parties on the same cause of action.” Clark
28   v. Bear Stearns & Co., 966 F.2d 1318, 1320 (9th Cir. 1992). “Claim preclusion ‘applies


                                                 -5-
 1   when there is (1) an identity of claims; (2) a final judgment on the merits; and (3) identity
 2   or privity between the parties.’” Cell Therapeutics, 586 F.3d at 1212 (citation omitted).
 3                        a.     Identity of Claims
 4          The court considers four factors to determine whether there is an identity of claims:
 5          (1) whether the two suits arise out of the same transactional nucleus of facts;
            (2) whether rights or interests established in the prior judgment would be
 6          destroyed or impaired by prosecution of the second action; (3) whether the
            two suits involve infringement of the same right; and (4) whether
 7          substantially the same evidence is presented in the two actions.
 8   ProShipLine Inc. v. Aspen Infrastructures Ltd., 609 F.3d 960, 968 (9th Cir. 2010) (citation
 9   omitted).
10          “Whether two suits arise out of the ‘same transactional nucleus’ depends upon
11   ‘whether they are related to the same set of facts and whether they could conveniently be
12   tried together.’” Id. (citation omitted) (emphasis omitted).
13          The thrust of Nickolas’s complaint in the 2017 lawsuit was that BoNYM didn’t have
14   the right to foreclose on his property. In his complaint in that lawsuit, among other
15   allegations, Nickolas alleged:
16          ▪ “[BoNYM] never received a timely or valid assignment of the Nickolas Note or
17   Deed of Trust to the 2006-AR8 Trust.” (Case No. 2:17-cv-01234-JJT, Doc. 1 ¶ 21 [Exhibit
18   31 to RJN].)
19          ▪ “[T]he Deed of Trust moved without the Note attached . . . .” (Id. ¶ 23.)
20          ▪ “[T]he Certificate holders were paid all of the monies owed to them under the
21   Trust terms by [BoNYM], and therefore can demonstrate no damages based on any of the
22   payments made by Mr. Nickolas . . . .” (Id. ¶ 43.)
23          Among other relief, Nickolas requested declaratory relief that BoNYM did not hold
24   a right to enforce the deed of trust on the property and an injunction prohibiting BoNYM
25   from enforcing any claim or interest in the deed of trust on the property. (Id. at 11-12)
26          In dismissing Nickolas’s claim against BoNYM and SAMI, the court rejected these
27   theories, concluding that (1) Nickolas did not have standing to challenge the securitization
28   of his loan; (2) the argument that BoNYM was required to demonstrate it held the note


                                                 -6-
 1   before initiating foreclosure proceedings failed as a matter of law; (3) the argument that
 2   securitization resulted in severance of the note and deed of trust, making them
 3   unenforceable, failed as a matter of law; and (4) a beneficiary under a deed of trust is not
 4   required to own the note, and “the judicially-noticed record show[ed] that MERS was the
 5   beneficiary with capacity to assign its interest to [BoNYM].” (Case No. 2:17-cv-01234-
 6   JJT, Doc. 32 at 5-7 [Exhibit 33].)
 7          Given this backdrop, the Court easily concludes there is an identity of claims
 8   between this action and the 2017 lawsuit. First, both arise out of the same transactional
 9   nucleus of facts—both pertain to whether BoNYM lacks the authority to enforce the deed
10   of trust and foreclose on the property. See, e.g., Inoue v. Bank of Am., 2015 WL 4498570,
11   *4 (N.D. Cal. 2015), aff’d sub nom. Inoue v. Bank of Am., N.A., 692 F. App’x 818 (9th Cir.
12   2017) (finding identity of claims where, in both suits, “plaintiff allege[d] that defendants
13   wrongfully foreclosed on the same loan on the same real property, and plaintiff raise[d]
14   challenges to the validity of the assignment of the same deed of trust”); Hall v. Mortgageit,
15   Inc., 2012 WL 2921449, *2 (D. Nev. 2012) (finding identity of claims where “[i]n each
16   suit, Plaintiff challenge[d] the deed of trust, Defendants’ authority to foreclose, chain of
17   title, foreclosure under the deed of trust, the non judicial foreclosure and origination
18   claims”); Lai v. Quality Loan Serv. Corp., 2010 WL 3419179, *4 (C.D. Cal. 2010) (finding
19   identity of claims where “Plaintiff’s claims, while sounding in different legal theories, are
20   no more than an attack on the propriety of the foreclosure process”). Other than Nickolas’s
21   separate statute of limitations claim, Nickolas doesn’t make any arguments in this action
22   that he couldn’t have made in the 2017 lawsuit.2
23   2
            For example, although Nickolas asserts he is relying on different theories in this
24   lawsuit, he doesn’t contend he was barred from raising those theories in the 2017 lawsuit.
     (Doc. 35 at 6 [“We are not alleging that BoNYM has a duty to ‘show me the note’. Rather,
25   we prove in Section I above that BoNYM, the party selling the note, has no interest in this
     note or deed of trust.” (emphasis omitted)]; id. at 7 [“The [2017 lawsuit] involved a sale of
26   a deed of trust on the assumption that the creditors had sustained a loss and were still owed
     the money. This case involves an entirely new transaction: the payment to the creditors by
27   Bear Stearns.”].) Nickolas also claims the 2017 lawsuit “concerned a notice of sale dated
     January 16, 2015,” whereas this case “involves a notice of sale dated April 2, 2018, a
28   different transaction.” (Id.) The date of sale was not, however, relevant to the resolution
     of the 2017 lawsuit and is not relevant here.


                                                 -7-
 1          Second, BoNYM’s interests established in the 2017 lawsuit would be destroyed by
 2   prosecution of this action. Nickolas’s argument to the contrary—that “the first action
 3   involved the rights of a purported creditor who claimed to be owed money and was entitled
 4   to be paid, whereas in this action it is alleged that the alleged creditor has been paid, has
 5   no loss, and therefore has no right to bring an action”—is unconvincing and, frankly,
 6   nonsensical. (Doc. 35 at 7-8.) In the 2017 lawsuit, BoNYM obtained a favorable ruling
 7   on its right to proceed with non-judicial foreclosure without having to prove its note
 8   ownership, interest in both the note and deed of trust, and proper securitization of the loan.
 9   Nickolas is attempting to relitigate those exact issues now. He cannot continue to bring
10   the same claim at different times in front of different judges seeking a different ruling.
11          Third, both actions involve the same right—BoNYM’s right to proceed with
12   foreclosure of Nickolas’s property.
13          Fourth, both actions involve substantially the same evidence. In the 2017 lawsuit,
14   BoNYM requested judicial notice of 30 of the same documents of which it seeks judicial
15   notice here.3 Although Nickolas argues “the evidence to be presented in this case is entirely
16   different than that in the first case,” Nickolas does not contend there was any impediment
17   to presenting the “entirely different” evidence he mentions—evidence “that the creditors
18   were paid by Bear Stearns”—during the 2017 lawsuit. (Id. at 8.)
19                        b.     Final Judgment on the Merits
20          Nickolas doesn’t dispute that the dismissal with prejudice of his 2017 lawsuit
21   constituted a final judgment on the merits. Hells Canyon Pres. Council v. U.S. Forest
22   Serv., 403 F.3d 683, 686 (9th Cir. 2005).
23                        c.     Identity or Privity Between the Parties
24          Nickolas, BoNYM, and SAMI were parties in the 2017 lawsuit, and they are the
25   same parties here. The court in the 2017 lawsuit dismissed with prejudice Nickolas’s
26   claims against both BoNYM and SAMI.
27          …
28   3
            The new documents are from subsequent lawsuits.


                                                 -8-
 1                        d.     Conclusion
 2          For the foregoing reasons, the Court dismisses with prejudice, on claim preclusion
 3   grounds, all of Nickolas’s claims in this lawsuit except the statute of limitations claim.
 4                 2.     Statute of Limitations
 5                        a.     Background
 6          The SAC alleges that Recon Trust Company recorded a notice of trustee sale on
 7   August 27, 2009, under which Countrywide Bank N.A., the originator of the note,
 8   accelerated the balance of the note. (Doc. 26 ¶¶ 15-16.) The SAC further alleges that
 9   acceleration on the note “continued continuously from 2009 to date,” causing the six-year
10   statute of limitations to expire on January 27, 2017 (accounting for 521 days of tolling for
11   bankruptcy). (Id. ¶ 18.)
12          Defendants ask the Court to take judicial notice of the relevant Notice of Trustee’s
13   Sale dated August 27, 2009 and recorded August 31, 2009 (Exhibit 4), the Cancellation of
14   Notice of Sale dated January 5, 2010 and recorded January 12, 2010 (Exhibit 5), and a loan
15   modification agreement made on December 15, 2009 and recorded on March 9, 2011
16   (Exhibit 6). (Doc. 30 at 2-3.) Nickolas didn’t raise any objection to these particular
17   documents in his response to Defendants’ request for judicial notice (Doc. 37), and courts
18   regularly take judicial notice of these sorts of documents. See, e.g., Jacobsen v. HSBC
19   Bank USA, N.A., 713 Fed. App’x 679, 680 (9th Cir. 2018) (“The district court did not abuse
20   its discretion by taking judicial notice of the title documents.”); Griffin v. Green Tree
21   Servicing, LLC, 166 F. Supp. 3d 1030, 1040 (C.D. Cal. 2015) (taking judicial notice of
22   documents “that concern the chain of title on [plaintiff’s] mortgage” and summarizing
23   cases that similarly took judicial notice of title documents). Accordingly, the Court will
24   take judicial notice of Exhibits 4, 5, and 6 and the non-disputed facts within them.
25          Defendants also ask the Court to take judicial notice of 20 documents from various
26   court proceedings involving Nickolas, as follows:
27          ▪ Exhibits 14 to 26 are from Nickolas’s first lawsuit aimed at stopping foreclosure
28   on his home (Case No. 2:12-cv-01922-ROS) (the “2012 lawsuit”). Nickolas filed that suit


                                                   -9-
 1   in Maricopa County Superior Court on June 28, 2012. (Doc. 30-1 at 67-144 [Exhibit 15].)
 2   The defendants in that case—Structured Asset Mortgage Investments II Trust 2006-AR8,
 3   Mortgage Pass-Through Certificates, Series 2006-AR; MERS; BAC Home Loans
 4   Servicing, LP; Bank of America, National Association—removed it to the District of
 5   Arizona. (Id. at 56-65 [Exhibit 14].) In the third amended complaint in that suit, Nickolas
 6   brought several claims relating to the note and deed of trust on his property. (Doc. 30-2 at
 7   154-174; Doc. 30-3 at 1-17 [Exhibit 22].) In March 2015, the parties stipulated to dismiss
 8   that case with prejudice. (Doc. 30-3 at 123-124 [Exhibit 25].) The court approved the
 9   stipulation. (Id. at 126 [Exhibit 26].)
10          ▪ Exhibit 28 is from Nickolas’s chapter 13 bankruptcy case (Case No. 2:15-bk-
11   09321) that was filed on July 24, 2015. Nickolas was dismissed as debtor on December
12   28, 2016, and the case was terminated on April 20, 2017.
13          ▪ Exhibits 29 and 30 are from the adversary proceeding in the chapter 13 bankruptcy
14   case (No. 2:16-ap-00060-BKM) Nickolas filed on February 2, 2016, in which Nickolas
15   alleged the recorded assignments were wrongful and therefore BoNYM could not foreclose
16   on the property. That case was dismissed on December 28, 2016.
17          ▪ Exhibits 34 and 35 are from Nickolas’s chapter 11 bankruptcy case (Case No.
18   2:18-bk-09406-PS) that was filed on August 6, 2018. Nickolas was dismissed as debtor on
19   January 10, 2019.
20          As noted, the Court may take judicial notice of documents filed in other court
21   proceedings. Robinson Rancheria Citizens Council, 971 F.2d at 248; Reyn’s Pasta Bella,
22   LLC, 442 F.3d at 746 n.6. Additionally, Nickolas didn’t raise any objection to these
23   particular documents in his response to Defendants’ request for judicial notice. (Doc. 37).
24   Accordingly, the Court will take judicial notice of Exhibits 4-6, 14-26, 28-30, and 34-35
25   and the non-disputed facts within them.
26                        b.      Parties’ Arguments
27          Defendants argue Nickolas’s statute of limitations claim fails on two grounds: (1)
28   “[a]ssuming, arguendo, the 2009 notice of sale accelerated the debt, the debt was


                                                - 10 -
 1   decelerated when Mr. Nickolas modified the loan on December 15, 2009”; and (2) even if
 2   the loan hadn’t been decelerated, the limitations period was tolled for “over 6 years” due
 3   to Nickolas’s intervening bankruptcy proceedings and civil lawsuits. (Doc. 29 at 14-16.)
 4          In response, Nickolas argues the loan modification agreement was ineffective.
 5   (Doc. 35 at 4-5.)
 6                        c.     Legal Standard
 7          A six-year limitations period applies where a party “is attempting to collect on a
 8   property interest secured by a Deed of Trust.” Andra R Miller Designs LLC v. US Bank
 9   NA, 418 P.3d 1038, 1042 (Ariz. Ct. App. 2018); see also A.R.S. § 12-548(A)(1).
10          “When a creditor has the power to accelerate a debt, the six-year statute of
11   limitations begins to run on the date the creditor exercises that power.” Andra R Miller
12   Designs LLC, 418 P.3d at 1043. To accelerate a debt, the creditor must take some
13   affirmative action making it clear it has accelerated the obligation. Id. Sufficient actions
14   include “[d]emand of a full payment before all installments fall due” and “[t]he
15   commencement of foreclosure.” Id.
16          Revocation of acceleration can occur in several ways, including: (1) a creditor
17   unilaterally revoking acceleration; (2) “[p]arties . . . negotiat[ing] a modification or a
18   forbearance agreement”; or (3) “the debtor . . . reinstat[ing] the loan by curing defaults
19   pursuant to [A.R.S.] § 33-813(A) and (B).” Id. at 1044, 1044 n.3.
20          Additionally, a debtor’s bankruptcy filing tolls the statute of limitations. The Ninth
21   Circuit has held that “[t]he filing of a petition for bankruptcy operates as an automatic stay
22   of the commencement or continuation of any action against a bankrupt debtor or against
23   the property of a bankrupt estate. The automatic stay tolls ‘applicable nonbankruptcy law
24   [that] fixes a period for commencing or continuing a civil action in a court other than a
25   bankruptcy court on a claim against the debtor’ or against the property of the debtor.”
26   United States v. Dos Cabezas Corp., 995 F.2d 1486, 1491 (9th Cir. 1993) (citing 11 U.S.C.
27   §§ 108(c), 362(a)); see also In re Smith, 101 P.3d 637, 639 (Ariz. 2004) (“Under Arizona
28   law, enforcement is stayed and the time in which to enforce the judgment is tolled during


                                                 - 11 -
 1   the pendency of bankruptcy actions . . . .”). A court in this District has interpreted Arizona
 2   law and the bankruptcy code to require tolling of the statute of limitations in a foreclosure
 3   case between when a bankruptcy action is filed and the stay is lifted. Mlynarczyk v.
 4   Wilmington Sav. Fund Soc’y FSB, 2016 WL 3524329, *4-5 (D. Ariz. 2016); see also In re
 5   Va Bene Trist, LLC, 2017 WL 4862743, *3-4 (Bankr. D. Ariz. 2017).
 6                        d.     Analysis
 7          Here, Defendants do not challenge the SAC’s allegation that the loan was
 8   accelerated, so the Court will assume for purposes of this order that the notice of trustee
 9   sale issued on August 27, 2009 accelerated the debt and caused the limitations period to
10   begin to run.
11          Defendants argue the loan modification on December 15, 2009 revoked the
12   acceleration of the debt. The Court agrees. As noted, Arizona law recognizes “that
13   acceleration of the debt can be revoked” by “a modification or a forbearance agreement.”
14   Andra R Miller Designs LLC, 418 P.3d at 1044 & 1044 n.3; see also Steinberger v. Ocwen
15   Loan Servicing, LLC, 739 Fed. App’x 881, 882-83 & n.1 (9th Cir. 2018) (affirming grant
16   of summary judgment to bank, in lawsuit brought by an Arizona homeowner seeking a
17   declaration that the six-year statute of limitations for initiating foreclosure had expired,
18   because the homeowner had entered into a forbearance agreement). Here, the Court has
19   taken judicial notice of Nickolas’s loan modification agreement, which he executed in
20   December 2009 and which was recorded in March 2011. (Doc. 30-1 at 32-33.) This
21   agreement had the effect of revoking the August 2009 acceleration.
22          It should be noted that Nickolas seems to dispute the validity of the loan
23   modification agreement (even though he didn’t object to Defendants’ request to take
24   judicial notice of it). Specifically, Nickolas argues the agreement was “not effective”
25   because his counterparty under the agreement, BAC Home Servicing, LP, was “a servicing
26   agent for Bank of America” and Bank of America recorded a moot assignment in 2013.
27   (Doc. 35 at 4-5.) He further argues that BoNYM implicitly admitted in 2014 (by filing a
28   notice of substitute trustee) that Bank of America “had no interest” in the property. (Id.)


                                                 - 12 -
 1          This argument lacks merit. Nickolas does not explain why an allegedly invalid
 2   assignment in 2013 renders invalid a loan modification agreement executed four years
 3   earlier. Although a legitimate dispute over the validity of a loan modification agreement
 4   could cut against ruling in Defendants’ favor at the motion-to-dismiss stage, the plaintiff
 5   must at least present a logical argument as to the agreement’s invalidity. The Court also
 6   notes that Nickolas admitted, during his 2012 lawsuit seeking to stave off foreclosure, that
 7   he entered into the 2009 loan modification agreement and made payments under it.
 8   (Exhibit 22 to RJN, Doc. 30-2 at 157 [Nickolas’s third amended complaint in the 2012
 9   lawsuit, asserting that “[i]n December 2009, Nickolas signed a loan modification that
10   changed the Note from adjustable rate to a fixed rate of 4%. Though Nickolas signed the
11   modification in 2009, BAC did not sign or notarize it until January 24, 2011. Nickolas
12   made payments under this plan for several months, until approximately 2010.”].)4
13          For this reason, the Court need not resolve Defendants’ alternative statute-of-
14   limitations theory—that Nickolas’s various bankruptcy proceedings and civil lawsuits
15   tolled the statute of limitations. It should be noted, however, that Defendants appear to be
16   mistaken in contending that the civil lawsuits tolled the statute of limitations. Although
17   the two cases they cite, City of Tucson v. Clear Channel Outdoor, Inc., 105 P.3d 1163,
18   1167 (Ariz. 2005), and Murphey v. Valenzuela, 386 P.2d 78, 80 (Ariz. 1963), generally
19   hold that commencement of a suit tolls the statute of limitations, these cases are referring
20   to the statute of limitations for the plaintiff’s claims, not the statute of limitations for claims
21   the defendant could bring against the plaintiff. Defendants have cited no cases, and the
22   Court is aware of none, holding that lawsuits that a borrower brings related to his debt toll
23   the statute of limitations for actions that the lender could bring to collect on that borrower’s
24   debt. In fact, the Court’s limited research suggests that Arizona law does not permit tolling
25   in this circumstance. See, e.g., Arizona Dep’t of Water Resources v. Rail N Ranch Corp.,
26   4
            Additionally, the judge presiding over the 2012 lawsuit adopted Nickolas’s
27   representations concerning the loan modification agreement in subsequent orders. (Exhibit
     24 to RJN, Doc. 30-3 at 118 [“In 2009, Plaintiff ‘signed a loan modification’ with a BANA
28   predecessor or related entity. Plaintiff made payments under the modification until
     2010.”].)


                                                   - 13 -
 1   752 P.2d 16, 17 (Ariz. Ct. App. 1987) (“Nor do we believe that the statute of limitations
 2   [for pursuing foreclosure] was tolled because the constitutionality of the statute creating a
 3   lien was attacked in the earlier action. . . . Nothing in the earlier action in this case
 4   prevented a timely foreclosure claim. Indeed, it appears that foreclosure should have been
 5   sought by way of compulsory counterclaim in that action. To allow the Department not to
 6   foreclose until an earlier action is resolved is simply to invite both delay and the
 7   multiplicity of litigation that the rules of procedure and statutes of limitation were designed
 8   to prevent.”); Duhammel v. Star, 653 P.2d 15, 16 (Ariz. Ct. App. 1982) (rejecting the notion
 9   that “the filing of a complaint tolls the statute of limitations regarding a counterclaim that
10   is brought after the applicable time period has expired”).
11                 3.     Type of Dismissal
12          “Normally, when a viable case may be pled, a district court should freely grant leave
13   to amend.” United States ex rel. Cafasso v. Gen. Dynamics C4 Sys., 637 F.3d 1047, 1058
14   (9th Cir. 2011). “However, liberality in granting leave to amend is subject to several
15   limitations.” Id. (citation and internal quotation marks omitted). “Those limitations
16   include undue prejudice to the opposing party, bad faith by the movant, futility, and undue
17   delay.” Id. A district court also enjoys broad discretion to deny leave to amend if a plaintiff
18   has previously amended the complaint. Id.
19          Here, the complaint being dismissed isn’t Nickolas’s first attempt to craft a viable
20   complaint—it’s his second amended complaint. The Court also harbors some concern that
21   Nickolas’s pursuit of this action—in particular, his attempt to relitigate many of the same
22   issues that were resolved against him in the 2017 lawsuit—smacks of bad faith. Finally,
23   any attempt to cure the deficiencies in this order would be futile. For all of these reasons,
24   dismissal with prejudice is appropriate here.
25   II.    Nickolas’s Motion for Summary Judgment
26          Nickolas moved for summary judgment separate from his request to treat the motion
27   to dismiss as a motion for summary judgment. (Doc. 35 at 9-14.) Because the Court grants
28   Defendants’ motion to dismiss, it will deny Nickolas’s motion as moot.


                                                 - 14 -
 1         Accordingly, IT IS ORDERED that:
 2         (1)    Defendants’ motion to dismiss (Doc. 29) is granted;
 3         (2)    Defendants’ request for judicial notice (Doc. 30) is granted as to the
 4   documents specified in this order;
 5         (3)    Nickolas’s “Rule 12(d) Motion To Treat Motion To Dismiss As Motion For
 6   Summary Judgment” (Doc. 38) is denied;
 7         (4)    Nickolas’s motion for summary judgment (Doc. 35 at 9-14) is denied; and
 8         (5)    The Second Amended Complaint is dismissed with prejudice. The Clerk of
 9   Court shall enter judgment accordingly.
10         Dated this 3rd day of May, 2019.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               - 15 -
